Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/1/2021 have been fully considered but they are not persuasive.
Regarding the restriction, examiner notes that the restriction has already been made final.  Applicant states “there is no prohibition to claim features depicted in unelected figures”, which examiner agrees, however, claims with support in unelected figures are considered unelected and withdrawn.  
Examiner thanks applicant for clarifying drawing amendments.  These are entered, but also objected to below.  Applicant has not clarified if figure 15 is part of the embodiment of figures 9-14.  The utilization of different numbers in the drawings indicates that the parts are different, as required in 37 CFR 1.84(p)(4).  Further, examiner believes that parts 472 and parts 478 of figure 15 are present in figures 9-14, however applicant has not added the indicators to figures 9-14.  Examiner notes that if the part is present in the drawings, the drawings should indicate the consistent reference number with the part in every instance the part appears, 37 CFR 1.84 (p) (4) “The same part of an invention appearing in more than one view of the drawing must always be designated by the same reference character, and the same reference character must never be used to designate different parts.”   Due to the continued struggle to include proper indicators within the drawings, examiner has annotated three of applicant’s elected drawings with examiner’s assumptions so that applicant can understand.  If examiner’s assumptions are correct, applicant must amend the drawings to indicate all assumptions properly with the correct indicators.
Examiner thanks applicant for amendments to claim 5 to differentiate its scope from claim 21.
Examiner thanks applicant for claim amendments regarding the 112d rejection of claims 6-8.  
not indicate that “upper pivot component” 418 is a broad term for “pivot frame mount” 478.
Regarding arguments of claims 1-6, 9-12, examiner notes that due to the claim amendments, Schaffner is now the primary reference.  
Regarding arguments of claim 21, examiner notes that due to claim amendments, Schaffner is now the primary reference.


    PNG
    media_image1.png
    716
    714
    media_image1.png
    Greyscale
Drawings
The drawings were received on 11/1/2021.  These drawings are entered, but objected to.
The drawings are objected to because of the following: 
 -figure 9b has part 416 included twice.
-parts 416 and 418 point to the same general region of the caster, figures 11h, 13b.  Part 416 is listed as “caster head” and part 418 is listed as “upper pivot component”.  Examiner previously thought part 418 was equivalent to part 478 in figure 17, however with applicant’s change in the lead line from indicator 418, “upper pivot component” seems to be a region.  Examiner is unsure how that region of 
    PNG
    media_image2.png
    838
    751
    media_image2.png
    Greyscale
“upper pivot component” differentiates from “caster head”.  Examiner is unsure what structure is considered “upper pivot component”.  
-contact patch of claim 21 is not shown.  
-number 446 in figure 12b does not have a lead line, and is not indicating anything in particular.  
 -Figure 14b has missing lines of the caster adjacent the head of indicator 424.
-figure 14b has a lead line with no number attached.  Examiner is unsure if the lead line with no indicator is supposed to lead the indicator 418?  

    PNG
    media_image3.png
    429
    626
    media_image3.png
    Greyscale
-Examiner believes that the parts 472 and 478 of figure 15 are present in figures 9-14, however applicant does not label them appropriately in figures 9-14.  37 CFR 1.84 (p) (4) “The same part of an invention appearing in more than one view of the drawing must always be designated by the same reference character, and the same reference character must never be used to designate different parts.”   
-Part 478 “pivot frame mount” is indicated as the same part as the “state .  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 1: 
-“Upper pivot component” is disclosed as part 418.  In figures 9b, 10b, 10d, 11b, 11d, 11f, part 418 looks like a part with a non-planar surface, and it pivots from state change pivot 422.  However, in figure 15, it seems to be equivalent to 478 “pivot frame mount”.  Examiner is unsure if these two things are the same; applicant states that they are, the specification does not.  Applicant argues “upper pivot component 418 was intended to more generally identify…pivot frame mount 478”.  Examiner notes that there does not seem to be a difference in scope between the general term “upper pivot component” and “pivot frame mount 478”.  Examiner requests clarification in the difference of parts and/or scope of “upper pivot component 418” and “pivot frame mount 478”.  
-“the vertical” is claimed, but has not been previously recited.  Examiner is unsure what “the vertical” refers to.

Regarding claims 2-4, applicant claims limiting the steering axis that was deleted in claim 1.  Examiner is unsure what applicant intends to modify in these claims.  Further, applicant claims the apparatus is configured to have a particular angular range.  Examiner notes that applicant does not indicate what structure of the apparatus is being modified by these claims.  Examiner is unsure how the caster apparatus of independent claim 1 is being modified.  Examiner suggests stating what structure of the caster is configured to change the steering axis.  



-Applicant claims a wheel in intended use, and then positively claims the wheel.  Examiner suggests “a caster head rotationally connected to a fork, the fork having a wheel rotationally connected thereto via a wheel axle”.  
-applicant deletes “steering axis” in line 2, but includes it in the final line.  Examiner assumes applicant intends swivel axis.  
-applicant claims more functionality of the offset position of the state change pivot.  Examiner is unsure how this functionality further limits the structure of the caster.  Examiner notes that where the state change pivot is in relationship to movement either limits where it is mounted to the moving device (applicant is not claiming the combination of the moving device and the caster), or it requires an arbitrary designation of which way the caster is moving.  Applicant claims a “plane of the state change pivot”, which examiner notes is not shown in the drawings nor disclosed in the specification.  Applicant claims “as the caster apparatus transitions to rearward motion”.  Examiner notes that a caster is intended to be wheeled in any direction, as such, examiner is unsure what the “transition” is.  Examiner assumes that applicant means that the fork rotates around the swivel axis.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 9, 21 are rejected under 35 U.S.C. 102a1 as being anticipated by 6543798 Schaffner.

    PNG
    media_image4.png
    803
    675
    media_image4.png
    Greyscale
Regarding claim 1, Schaffner discloses a caster apparatus (figures 8 and 9), comprising:
a caster head (anything connected to the wheeled fork) configured to be rotationally connected to a fork (claim 1 “caster swivelably attached to the rocker arm”) the fork having a wheel axle (figure 8) extending therethrough, wherein the fork swivels with respect to the caster head (sleeve 34 is a swivel axis, claim 1) about a steering axis via a swivel pivot axle (spindle 32) and wherein the wheel axle is offset from the steering axis (clearly shown in figure 9); 
the caster head having an upper pivot component 68’ pivotally connected about a state change pivot 92 to a lower housing 88, the swivel pivot axle 32 extending through the lower housing 88 (the sleeve 34 is welded to lower housing 88 and is considered part of the lower housing); 
the state change pivot 92 having an axis wherein the axis of the state change pivot is positioned offset from the steering axis 32 (as shown in figure 9); 
wherein the state change pivot axis offset position is configured to change an angle of the steering axis (as it does in figure 9) with respect to the vertical of the caster apparatus;
thereby creating an interface between the upper pivot component 68’ and the lower housing 88 to allow and limit rotation of the upper pivot component about the state change pivot 92.  
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the structure capable of performing the intended use is met in the prior art.

Regarding claims 2-4, Schaffner discloses the caster apparatus of claim 1 wherein the state-change pivot 92 is configured to change the steering axis of the caster apparatus by an angle in a range of 3 degrees to 15 degrees from the vertical.  Examiner notes this range is shown in figure 9.  

Regarding claim 5, Schaffner discloses the caster apparatus of claim 1, comprises: a state pivot support (material surrounding the hole in lower housing 88) extending from the lower housing 88 on a lower housing side opposite the fork (as shown in figure 9); the swivel pivot axle 32 extending at least partially through the lower housing (all the way through to be visible in figure 8); and 
a first portion of the lower housing (arm 88 and sleeve 34) on a first side of the swivel pivot axle (arm 88 is on a first side of the swivel pivot axle 32) and a second portion fo the lower housing on an opposing, second side of the swivel pivot axle (half of the sleeve 34 is on a side of axle 32 opposite arm 88), wherein the state pivot support (material, discussed above) is on the first portion of the lower housing (as shown in figure 9); and
wherein the fork rotates with respect to the caster head (along the axle 32) about the swivel pivot axle 32, and changes the position of the wheel axle from being on a first side of the swivel pivot axle to being on the second side of the swivel pivot axle, or vice versa, the fork rotation causes a state change, wherein a state change is a change between the steering axis being vertical and the steering axis being angles from vertical.  Examiner notes that the structure claimed by applicant is disclosed in Schaffner, and therefore the function of that structure is known in Schaffner.  Should applicant contend that this functional language requires a particular structure, such as the orientation or location of the state change pivot, or some other feature, examiner suggests applicant claim that structure.  

Regarding claim 9, Schaffner discloses the apparatus of claim 1, wherein the swivel pivot (assumed to be swivel pivot axle 32) is disposed within one or more bearing components (column 5, line 47) to allow rotation of the swivel pivot axle within the lower housing.  

Regarding claim 21, Schaffner figures 8 and 9 disclose a caster apparatus, comprising:
a caster head configured to be rotationally connected to a wheel 14” via a fork (annotated above) having a wheel 14” rotationally connected thereto via a wheel axle (annotated above), wherein the wheel swivels with respect to the caster head about a steering axis (in claim 1, discussed above) via a swivel pivot axle 32 and wherein the wheel axle 32 is offset from the steering axis (as shown above);
the caster head having an upper pivot component 68’ connected about a state change pivot 92 to a lower housing (arm 88 and sleeve 34), the swivel pivot axle 32 extending through the lower housing (through sleeve 34); 
the state change pivot 92 having an axis wherein the axis of the state change pivot is positioned offset from the steering axis (as shown above) and is configured to change the steering axis with respect to the vertical of the caster apparatus (as shown in figure 9 above); 
the upper pivot component not flush with the lower housing (gap shown in the dotted line condition of figure 9) thereby creating an interface between the upper pivot component and the lower to allow and limit rotation of the upper pivot component about the state change pivot (as shown in figure 9); 
a wheel 14” having a contact patch (the portion of the tire that contacts the ground); 
wherein the state change pivot 92 offset position is configured so that during forward motion of the caster the wheel axle is rearward of the state change pivot (as shown in figure 9), and as the caster apparatus transitions to rearward motion the wheel axle passes beneath a plane of the state change pivot, and during rearward motion of the caster the wheel axle is forward of the state change pivot (examiner contends that Schaffner has the offset, and therefore is capable of performing these stages of use.  Should applicant contend that another structure is required to perform these functions, applicant is invited to claim that structure); and 
wherein when the caster apparatus transitions from forward motion to rearward motion the steering axis transitions to vertical.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schaffner as applied to claim 1 above, and further in view of 3409105 Clinton.
Regarding claim 10, Schaffner discloses the caster of claim 1, but does not include a brake apparatus.  

It would have been obvious to one of ordinary skill in the art at the time of the invention to include a caster brake in the manner known in Clinton to the known caster of Schaffner as modified, because the application of Clinton brake on the caster of Schaffner would not affect the form or function of the Schaffner caster.  This brake can be applied without engaging or interfering at all with the tilting function of Schaffner, and would only allow a known manner of stopping a trailing caster as known in the art of both Clinton and Schaffner.  

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
Examiner suggests an interview with the inventor would be helpful to clarify the drawings and the 112b rejections prior to the next filing.  Examiner has attempted to clarify the drawing issues with attorney.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY M MORGAN/Primary Examiner, Art Unit 3677